OPINION ON MOTION POE REHEARING.
BROADDUS, J.
— The appellant insists that as the plaintiff only recovered for a part of the articles of property sued for, there should have been a judgment in defendant’s favor against plaintiff and his sureties on the bond for the remaining articles replevied. The defendant was entitled to such judgment. [Updyke v. Wheeler, 37 Mo. App. 680; Ingals v. Ferguson, 138 Mo. 368; Hecht v. Heiman, 81 Mo. App. 370.]
But defendant is in no position to raise the question on his appeal. He failed to call attention to the matter in either his motion for a new trial or in arrest of judgment. No doubt the trial court would have properly instructed the jury, if so requested, and would have entered the proper judgment if it had been asked to do so.
The question was raised for the first time in this court. It is too late as we have no power to afford the redress asked by the defendant.
Motion overruled.